DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant claims continuation priority to U.S. Patent Application No. 16/185,563 (now Patent Number 11,017,455), filed November 8, 2018, which claims priority to provisional U.S. Patent Application No. 62/584,269, filed 11/10/2017.

Information Disclosure Statement
The IDS submitted 4/23/2021 has been considered. 

Status of Claims
Applicant’s amended claims, filed 4/23/2021, have been entered. Claims 1-20 have been cancelled Claims 21-40 are new. Claims 21-40 are currently pending in this application and have been examined.  


Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Mis-numbered claim “2” has been treated as claim 24.


Allowable Subject Matter
As noted for reasons in the “REASONS FOR INDICATION OF ALLOWABLE SUBJECT MATTER” section below, claim 24 would be allowable if rewritten to overcome the claim objection and claim rejection(s) under 35 U.S.C. 101 set forth in this Office Action and to include all of the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 35 recites “The dynamic computer marketplace system of claim 34” in line 1. The metes and bounds of this claim is unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not appraised of which statutory class the claim is referring to. It is unclear if the claim is directed to a process or a machine because the claim language recites “system” but is depending from claim 34, which is a process. For purposes of compact prosecution, Examiner will interpret line 1 of claim 35 as “The method of claim 34  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In the instant case, claims 21-33 are directed to systems and claims 34-40 are directed to processes (see MPEP 2106.03). 
While the claims fall within statutory categories, under revised step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention of claim 34 (representative) recites the abstract idea of “providing a marketplace enabling purchasing, selling, and re-selling of goods.” 
Specifically, claim 21 recites “a dynamic supply and demand…marketplace system, comprising:… the central control system being configured to: coordinate access to a plurality of providers each providing access to at least one computing resource capability from a plurality of computing resource capabilities, wherein each of the plurality of providers are disposed at geographically distinct locations; allow each of the plurality of computing resource capabilities to be purchased, sold, and exchanged, wherein at least one of the plurality of computing resource capabilities is presentable as a commodity and futures; allow a user, from a plurality of users, to re-price at least one purchased computing resource capability, wherein the at least one purchased resource capability was purchased from a first provider of the plurality of providers; offer, by the user, the at least one re-priced purchased computing resource capability on the dynamic supply and demand computer marketplace; based on the offered re-priced purchased computing resource capability, provide an option to the first provider to adjust pricing to the computing resource capability purchased by the user…wherein the central control system maintains the dynamic computer marketplace.”
Specifically, claim 34 recites “A dynamic supply and demand… marketplace method…, the method comprising: enabling communication among a central control system and a plurality of… resources, wherein each of the plurality of… resources are controlled by a respective provider from a plurality of providers, and wherein each of the plurality of computing resources include access to at least one of a plurality of computing resource capabilities; allowing each of the plurality of computing resource capabilities to be purchased, sold, and exchanged, wherein at least one of the plurality of computing resource capabilities is presentable as a commodity and futures; re-pricing, by a user, at least one computing resource capability of the plurality of computing resource capabilities, wherein the at least one computing resource capability was purchased by the user from a first provider of the plurality of providers; offering, by the user, the re-priced purchased computing resource capability on the dynamic supply and demand computer marketplace; based on the offered re-priced purchased computing resource capability, providing an option to the first provider to adjust pricing to at least one of the plurality of computing resource capabilities offered by the first provider; and maintaining the dynamic supply and demand… marketplace via the central control system…”
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, claims 21 and 34 recite the abstract idea of “providing a marketplace enabling purchasing, selling, and re-selling of goods”, as noted above. These concepts are considered to be certain methods of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”. In this case, the abstract ideas recited in claims 21 and 34 are certain methods of organizing human activity because the systems/methods the ability to purchase and re-sell goods (i.e., computing resource capabilities) within a marketplace. Purchasing and selling goods is a commercial or legal interaction because it is an advertising, marketing or sales activities or behaviors. Thus, claims 21 and 34 recite abstract ideas.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, claim 21 and 33 includes additional elements such as a computer marketplace system, a central control system comprising at least one computer, a computer network for enabling communication between the central control system and the plurality of computing resources, and a plurality of computing resources. Although the claims recite these additional elements, the additional elements merely amount to no more than an instruction to apply the abstract idea on a computer, or merely uses the computer as a tool to perform the abstract idea. These additional elements are described at a high level of generality in the Application’s specification and merely describes the individual elements in generic terms. These descriptions of as a computer marketplace system, at least one computer, a computer network for enabling communication between the central control system and the plurality of computing resources, and a plurality of computing resources demonstrate that the claimed additional elements are described at a high level of generality in the Application’s specification, are merely described in generic terms, and amount to no more than an instruction to apply the abstract idea using a generic computer or merely using a computer as a tool to perform the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, claim 21 and 34 do not recite additional elements that integrate the judicial exception into a practical application of that exception.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) individually and in combination are merely being used to apply the abstract idea to a technological environment. The invention as claimed merely automates “providing a marketplace enabling purchasing, selling, and re-selling of goods” (i.e., the abstract idea) and does not add meaningful limitations to the abstract ideas beyond generally linking the process to a particular technological environment, that is, implementation via computers/software (see MPEP 2106.05 (I)(A) and 2106.05(f)). Therefore, the additional elements alone or in ordered combination do not render the claim as being significantly more than the underlying abstract idea. Accordingly claim 21 and 34 are ineligible.
Dependent claim(s) 22-27, 29-33, and 36-40 do not aid in the eligibility of independent claims 21 and 34 as they merely act to provide further embellishments of the abstract idea recited in claims 21 and 34. Accordingly, claim(s) 22-27, 29-33, and 36-40 is/are ineligible.
Dependent claim(s) 28 and 35 further recite the additional element(s) of a server. Although reciting these additional elements, the additional elements do not integrate the judicial exception into a practical application of that judicial exception because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea and/or they do no more than generally link the use of the judicial exception to a particular technological environment or field of use. Additionally, the additional elements do not amount to significantly more than the abstract idea because the additional element(s) individually and in combination are merely being used to apply the abstract idea to a technological environment and do not add meaningful limitations to the abstract ideas beyond generally linking the process to a particular technological environment, that is, implementation via computers/software (see MPEP 2106.05 (I)(A) and 2106.05(f)). Therefore, the additional elements alone or in ordered combination do not render the claims as being significantly more than the underlying abstract idea. Accordingly claims 28 and 35 are ineligible.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-23, 25-37, and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Luft et al. (US 2015/0193862 A1) in view of Stausholm et al. (US 2017/0206594 A1).

Regarding claim 21, Luft et al., hereinafter Luft, discloses a dynamic supply and demand computer marketplace system (abstract), comprising: 
	a central control system comprising at least one computer (Figs. 1, 2A, 14; ¶¶0027-0028 [cloud analysis and projection service (CAPS)], ¶0038 [global broker 210] in view of ¶¶0140-0142 [general-purpose or special-purpose processor and any type of client or peer data processing devices may be used in some embodiments including, for example, desktop or workstation computers]), the central control system being configured to: 
		coordinate access to a plurality of providers each providing access to at least one computing resource capability from a plurality of computing resource capabilities (Figs. 1-4, 7-8; ¶¶0027-0028 [cloud analysis and projection service (CAPS)… the CAPS 100 becomes a “market maker” for aggregating data center services. In one embodiment, the CAPS 100 employs a brokerage model for buying and selling these data center services—i.e., arranges transactions between a buyer and a seller, and receives a commission when the deal is executed. This is beneficial to both cloud users 111-115 and cloud providers 121-124 because it enables movement throughout a fragmented market, and creates a conglomerated market place, without the need for outright acquisitions], ¶¶0028-0030 [CAPS 100 generates a virtualized or logical representation of all data center resources including (but not limited to) routers, switches, load balancers, WAN accelerators, firewalls, VPN concentrators, DNS/DHCP servers, workload/virtual machines, file systems, network attached storage systems, object storage, and backup storage, to name a few…Cloud sellers 121-124 may bid into the CAPS platform 100 based on cost and other variables such as duration (a particular cost for a limit period), service level agreements, geographical location, network resources (suitability for certain distribution applications), and/or dedicated hardware resources for certain applications], ¶0091 [the global broker 210 includes a data center database 211 containing data related to each provider including, but not limited to, resource data (e.g., specifying the types of processing, networking, and storage platforms available), performance data (e.g., measured based on latency associated with processing tasks or network communication tasks), cost (e.g., in dollars per day or other unit of usage), geographical data (e.g., indicating geographical locations), and reliability date (e.g., based on the average number of significant alarms over a particular period of time)]), wherein each of the plurality of providers are disposed at geographically distinct locations (Fig. 4; ¶¶0030-0031 [Cloud sellers 121-124 provide geographical location information and geographical reach data], ¶¶0036-0037 [the data center prioritization logic 420 may send a query specifying that it is only interested in data centers within a specific geographic region], ¶0052 [geographic disparate datacenters], ¶0091, claim 3); 
		allow each of the plurality of computing resource capabilities to be purchased, sold, and exchanged, wherein at least one of the plurality of computing resource capabilities is presentable as a commodity and futures (¶¶0136-0137 [the CAPS 100 architecture may be used as an online marketplace for buying and selling data center services may be built using the CAPS 100 architecture. Moreover, the marketplace is not limited to buying by cloud users and selling by actual cloud providers. Rather, in one embodiment, any user or entity may buy and sell data center services in the open marketplace. Thus, a particular cloud provider may purchase data center services from another cloud provider (including a virtual provider as discussed below) to meet demand. Conversely, a cloud user may sell data center services to another cloud user or to another cloud provider. For example, a particular cloud provider may offer a sale on data center services several months in advance of anticipated usage of the data center services (e.g., selling in June for data center usage in December/January). Using the open marketplace provided by the CAPS 100 another user or cloud provider may purchase these services and subsequently re-sell them (e.g., at a premium or a loss, depending on the going rate for the services in December/January). In this manner, a futures market for data center services is established by the CAPS 100.]); 
		allow a user, from a plurality of users, to re-price at least one purchased computing resource capability, wherein the at least one purchased resource capability was purchased from a first provider of the plurality of providers (¶¶0136-0137 [the CAPS 100 architecture may be used as an online marketplace for buying and selling data center services may be built using the CAPS 100 architecture. Moreover, the marketplace is not limited to buying by cloud users and selling by actual cloud providers. Rather, in one embodiment, any user or entity may buy and sell data center services in the open marketplace. Thus, a particular cloud provider may purchase data center services from another cloud provider (including a virtual provider as discussed below) to meet demand. Conversely, a cloud user may sell data center services to another cloud user or to another cloud provider. For example, a particular cloud provider may offer a sale on data center services several months in advance of anticipated usage of the data center services (e.g., selling in June for data center usage in December/January). Using the open marketplace provided by the CAPS 100 another user or cloud provider may purchase these services and subsequently re-sell them (e.g., at a premium or a loss, depending on the going rate for the services in December/January). In this manner, a futures market for data center services is established by the CAPS 100.]); 
		offer, by the user, the at least one re-priced purchased computing resource capability on the dynamic supply and demand computer marketplace (¶¶0136-0137 [the CAPS 100 architecture may be used as an online marketplace for buying and selling data center services may be built using the CAPS 100 architecture. Moreover, the marketplace is not limited to buying by cloud users and selling by actual cloud providers. Rather, in one embodiment, any user or entity may buy and sell data center services in the open marketplace. Thus, a particular cloud provider may purchase data center services from another cloud provider (including a virtual provider as discussed below) to meet demand. Conversely, a cloud user may sell data center services to another cloud user or to another cloud provider. For example, a particular cloud provider may offer a sale on data center services several months in advance of anticipated usage of the data center services (e.g., selling in June for data center usage in December/January). Using the open marketplace provided by the CAPS 100 another user or cloud provider may purchase these services and subsequently re-sell them (e.g., at a premium or a loss, depending on the going rate for the services in December/January). In this manner, a futures market for data center services is established by the CAPS 100.]);
		provide an option to the first provider to adjust pricing to the computing resource capability purchased by the user (¶¶0031-0032 [database 211 may be updated dynamically by the cloud providers 121-124 themselves or statically, by members of the CAPS 100. For example, if a particular cloud provider has changed the cost structure for its data center resources for a particular duration, it may update the cost/duration for this change in the database 211. Similarly, if a cloud provider has upgraded its hardware/software, or opened a new data center in a new location, it may update the database 211 to reflect the changes]); and 
	a computer network for enabling communication between the central control system and the plurality of computing resources, wherein the central control system maintains the dynamic computer marketplace (Fig. 1A-4, 7, 14; ¶¶0032-0043 [API, browser web based, GUI, etc.]). 

While Luft discloses providing an option to the first provider to adjust their pricing to the computing resource capability purchased by the user (¶¶0031-0032), Luft does not explicitly disclose doing so based on the offered re-priced purchased computing resource capability. In the field of normalizing product information (abstract), Stausholm et al., hereinafter Stausholm, teaches a cloud computing environment (¶0031-0033) with a product analysis platform that determines if the price of the current provider’s product is now higher than a competitors price, automatically providing a request message to the provider to lower the price of the product (¶0098). The system of Stausholm is applicable to the system of Luft as they share characteristics and capabilities, namely, they are directed to Internet based marketplaces. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the marketplace allowing for price changes as taught by Luft with message that a competitors price is now lower and a request to lower the price of the product as taught by Stausholm. One of ordinary skill in the art at the time of filing would have been motivated to expand the system of Luft in order to provide a producer information associated with product activities associated with other entities including competitors because the success of an entity may depend on activities of another entity (¶0012).


Regarding claim 22, Luft in view of Stausholm teaches the dynamic computer marketplace system of claim 21, Luft further discloses the central control system being further configured to provide at least one provider, from the plurality of providers, accesses to information including pricing, demand, utilization rates, and terms of the plurality of computing3Application No. Not Yet AssignedDocket No.: 67929-0126 Amendment dated April 23, 2021First Preliminary Amendmentresource capabilities for sale on the dynamic supply and demand computer marketplace, including competitor information (¶¶0031-0032 [The global broker 210 manages a database 211 of all available cloud providers 121-124 and the attributes of the data centers offered by the cloud providers. By way of example, the database 211 may include the cost data, resource data, performance data, geographical reach data, reliability data, and/or any other pertinent information associated with the data centers operated by the cloud providers 121-124], ¶0091-0092 [the global broker 210 includes a data center database 211 containing data related to each provider including, but not limited to, resource data (e.g., specifying the types of processing, networking, and storage platforms available), performance data (e.g., measured based on latency associated with processing tasks or network communication tasks), cost (e.g., in dollars per day or other unit of usage), geographical data (e.g., indicating geographical locations), and reliability date (e.g., based on the average number of significant alarms over a particular period of time)… Cloud providers are provided with access to the data center database 211 via the cloud provider interface 701… a messaging bus 705 is provided which allows all cloud users to maintain up-to-date views of available resources (e.g., by providing data center results to a queue to which the cloud users listen as discussed below)]; Examiner notes cloud providers can be could users and vice versa in view of ¶¶0136-0137). 

Regarding claim 23, Luft in view of Stausholm teaches the dynamic computer marketplace system of claim 21, Luft further discloses the central control system being further configured to make one or more currency units available for the plurality of computing resource capabilities such that at least one computer resource capability of the plurality of computing resource capabilities can be purchased, sold, and exchanged based at least in part on the one or more currency units (¶0091 [cost (e.g., in dollars per day or other unit of usage)] in view of ¶¶0136-0137).

Regarding claim 25, Luft in view of Stausholm teaches the dynamic computer marketplace system of claim 23, Luft further discloses wherein the one or more currency units comprise a first currency unit based upon one or more common metrics selected from a group consisting of an execution time for a selected benchmark for compute, size, input/output operations per second, and bandwidth for storage (¶0091 [the global broker 210 includes a data center database 211 containing data related to each provider including, but not limited to, resource data (e.g., specifying the types of processing, networking, and storage platforms available), performance data (e.g., measured based on latency associated with processing tasks or network communication tasks), cost (e.g., in dollars per day or other unit of usage), geographical data (e.g., indicating geographical locations), and reliability date (e.g., based on the average number of significant alarms over a particular period of time)] in view of ¶¶0136-0137).

Regarding claim 26, Luft in view of Stausholm teaches the dynamic computer marketplace system of claim 23, Luft further discloses wherein the central control system is configured for facilitating a purchase of the one or more currency units, a sale of the one or more currency units, or a combination thereof (¶0091 [the global broker 210 includes a data center database 211 containing data related to each provider including, but not limited to, resource data (e.g., specifying the types of processing, networking, and storage platforms available), performance data (e.g., measured based on latency associated with processing tasks or network communication tasks), cost (e.g., in dollars per day or other unit of usage), geographical data (e.g., indicating geographical locations), and reliability date (e.g., based on the average number of significant alarms over a particular period of time)] in view of ¶¶0136-0137; Examiner notes buying a service using dollars is comparable to selling the one or more currency units).


Regarding claim 27, Luft in view of Stausholm teaches the dynamic computer marketplace system of claim 21, Luft further discloses wherein the plurality of computing resource capabilities is offered for purchase on a per-use basis, a configuration-used basis, or an hourly basis (¶0091 [the global broker 210 includes a data center database 211 containing data related to each provider including, but not limited to, resource data (e.g., specifying the types of processing, networking, and storage platforms available), performance data (e.g., measured based on latency associated with processing tasks or network communication tasks), cost (e.g., in dollars per day or other unit of usage), geographical data (e.g., indicating geographical locations), and reliability date (e.g., based on the average number of significant alarms over a particular period of time)] in view of ¶¶0136-0137; Examiner notes “in dollars per day” is comparable to both an hourly basis (i.e., 24 hours) and a per-use basis (i.e., one day)). 

Regarding claim 28, Luft in view of Stausholm teaches the dynamic computer marketplace system of claim 21, Luft further discloses wherein the central control system provides a listing of available computing resource capabilities for presentation (Fig. 2A-B, 4, and 8; ¶0033, ¶¶0036-0038, ¶¶0042-0045 [the “specifications” comprise the particular components and architecture of the data center including, for example, the arrangements of routers, switches, load balancers, WAN accelerators, firewalls, VPN concentrators, DNS/DHCP servers, workload/virtual machines, file systems, network attached storage systems, object storage, and backup storage. In one embodiment, the virtualization and projection component 231 may provide the user with a graphical user interface (GUI) for graphically selecting the data center components and the interconnections between components (see, e.g., FIG. 8 and associated text). The GUI may be Web-based (e.g., provided via Web pages accessible via a browser) or may be implemented as a stand-alone application. In one embodiment, the virtualization and projection component 231 determines the data center specifications by asking the cloud user a series of questions related to the data center architecture. Alternatively, or in addition, the virtualization and projection component 231 may provide the user with a set of pre-constructed data center templates from which to select based on the user's data center requirements. Each of the templates may be associated with a certain set of required resources and/or have particular parameters associated therewith… generate the prioritized selections or recommendations based on relative component weights. At 254, a data center is selected from the identified data center candidates. In one embodiment, the selection is performed by the cloud user (e.g., after reviewing the prioritized list of candidates)]), and wherein the at least one computer includes a server (Figs. 1, 2A, 14; ¶0005 [Cloud computing may be provided using the models of infrastructure as a service (IaaS), platform as a service (PaaS), and software as a service (SaaS). Any of these models may be implemented within a cloud-based “data center” comprised of various computing resources (e.g., servers, routers, load balancers, switches, etc)], ¶¶0027-0028 [cloud analysis and projection service (CAPS)], ¶0038 [global broker 210] in view of ¶0090 [implemented on a server within the cloud provider premises (e.g., on the cloud provider LAN) and/or at the CAPS 100] and ¶¶0140-0142 [general-purpose or special-purpose processor and any type of client or peer data processing devices may be used in some embodiments including, for example, desktop or workstation computers]).

Regarding claim 29, Luft in view of Stausholm teaches the dynamic computer marketplace system of claim 21, Luft further discloses wherein the dynamic supply and demand computer marketplace system provides migration between providers among the plurality of providers (¶0028 [he CAPS 100 includes virtualization and projection logic to virtualize data center resources and enable data center migration once a decision has been made to migrate from one cloud provider to another]).

Regarding claim 30, Luft in view of Stausholm teaches the dynamic computer marketplace system of claim 21, Luft further discloses wherein the plurality of computing resource capabilities include at least a storage capability, a network capability, a capability of software access, and a capability of computing resource access (¶0028 [data center resources including (but not limited to) routers, switches, load balancers, WAN accelerators, firewalls, VPN concentrators, DNS/DHCP servers, workload/virtual machines, file systems, network attached storage systems, object storage, and backup storage, to name a few] in view of ¶¶0042-0045 [the “specifications” comprise the particular components and architecture of the data center including, for example, the arrangements of routers, switches, load balancers, WAN accelerators, firewalls, VPN concentrators, DNS/DHCP servers, workload/virtual machines, file systems, network attached storage systems, object storage, and backup storage. In one embodiment, the virtualization and projection component 231 may provide the user with a graphical user interface (GUI) for graphically selecting the data center components and the interconnections between components (see, e.g., FIG. 8 and associated text). The GUI may be Web-based (e.g., provided via Web pages accessible via a browser) or may be implemented as a stand-alone application. In one embodiment, the virtualization and projection component 231 determines the data center specifications by asking the cloud user a series of questions related to the data center architecture. Alternatively, or in addition, the virtualization and projection component 231 may provide the user with a set of pre-constructed data center templates from which to select based on the user's data center requirements. Each of the templates may be associated with a certain set of required resources and/or have particular parameters associated therewith… generate the prioritized selections or recommendations based on relative component weights. At 254, a data center is selected from the identified data center candidates. In one embodiment, the selection is performed by the cloud user (e.g., after reviewing the prioritized list of candidates)]).

Regarding claim 31, Luft in view of Stausholm teaches the dynamic computer marketplace system of claim 30, Luft further discloses wherein the plurality of computing resource capabilities is offered for purchase on a per-use basis, a configuration-used basis, or an hourly basis (¶0091 [the global broker 210 includes a data center database 211 containing data related to each provider including, but not limited to, resource data (e.g., specifying the types of processing, networking, and storage platforms available), performance data (e.g., measured based on latency associated with processing tasks or network communication tasks), cost (e.g., in dollars per day or other unit of usage), geographical data (e.g., indicating geographical locations), and reliability date (e.g., based on the average number of significant alarms over a particular period of time)] in view of ¶¶0136-0137; Examiner notes “in dollars per day” is comparable to both an hourly basis (i.e., 24 hours) and a per-use basis (i.e., one day)).

Regarding claim 32, Luft in view of Stausholm teaches the dynamic computer marketplace system of claim 21, Luft further discloses the central control system being further configured to offer for purchase a plurality of software developer kits from the plurality of providers (¶0007 [the PaaS model, cloud providers deliver a complete computing platform, typically including an operating system, Web server, programming language execution environment, and database. Application developers develop and run software solutions on this cloud platform without the cost and complexity associated with buying and managing the underlying hardware and software layers. In some PaaS implementations, the underlying resources (e.g., computing, storage, etc) scale automatically to match application demand so that the cloud user does not have to allocate resources manually] in view of (¶¶0005-0008 [Cloud computing may be provided using the models of infrastructure as a service (IaaS), platform as a service (PaaS), and software as a service (SaaS). Any of these models may be implemented within a cloud-based “data center” comprised of various computing resources (e.g., servers, routers, load balancers, switches, etc.)] and ¶¶0093-0098).

Regarding claim 33, Luft in view of Stausholm teaches the dynamic computer marketplace system of claim 32, Luft further discloses the central control system being further configured to offer for purchase a plurality of applications from the plurality of providers (¶¶0005-0008 [Cloud computing may be provided using the models of infrastructure as a service (IaaS), platform as a service (PaaS), and software as a service (SaaS). Any of these models may be implemented within a cloud-based “data center” comprised of various computing resources (e.g., servers, routers, load balancers, switches, etc.)] in view of ¶¶0093-0098).

Regarding claim 34, Luft discloses a dynamic supply and demand computer marketplace method carried out by a central control system comprising at least one computer (Figs. 1, 2A, 14; abstract; ¶¶0027-0028 [cloud analysis and projection service (CAPS)], ¶0038 [global broker 210] in view of ¶¶0140-0142 [general-purpose or special-purpose processor and any type of client or peer data processing devices may be used in some embodiments including, for example, desktop or workstation computers]), the method comprising: 
	enabling communication among a central control system and a plurality of computing resources, wherein each of the plurality of computing resources are controlled by a respective provider from a plurality of providers, and wherein each of the plurality of computing resources include access to at least one of a plurality of computing resource capabilities (Figs. 1-4, 7-8; ¶¶0027-0028 [cloud analysis and projection service (CAPS)… the CAPS 100 becomes a “market maker” for aggregating data center services. In one embodiment, the CAPS 100 employs a brokerage model for buying and selling these data center services—i.e., arranges transactions between a buyer and a seller, and receives a commission when the deal is executed. This is beneficial to both cloud users 111-115 and cloud providers 121-124 because it enables movement throughout a fragmented market, and creates a conglomerated market place, without the need for outright acquisitions], ¶¶0028-0030 [CAPS 100 generates a virtualized or logical representation of all data center resources including (but not limited to) routers, switches, load balancers, WAN accelerators, firewalls, VPN concentrators, DNS/DHCP servers, workload/virtual machines, file systems, network attached storage systems, object storage, and backup storage, to name a few…Cloud sellers 121-124 may bid into the CAPS platform 100 based on cost and other variables such as duration (a particular cost for a limit period), service level agreements, geographical location, network resources (suitability for certain distribution applications), and/or dedicated hardware resources for certain applications], ¶0091 [the global broker 210 includes a data center database 211 containing data related to each provider including, but not limited to, resource data (e.g., specifying the types of processing, networking, and storage platforms available), performance data (e.g., measured based on latency associated with processing tasks or network communication tasks), cost (e.g., in dollars per day or other unit of usage), geographical data (e.g., indicating geographical locations), and reliability date (e.g., based on the average number of significant alarms over a particular period of time)]); 
	allowing each of the plurality of computing resource capabilities to be purchased, sold, and exchanged, wherein at least one of the plurality of computing resource capabilities is presentable as a commodity and futures (¶¶0136-0137 [the CAPS 100 architecture may be used as an online marketplace for buying and selling data center services may be built using the CAPS 100 architecture. Moreover, the marketplace is not limited to buying by cloud users and selling by actual cloud providers. Rather, in one embodiment, any user or entity may buy and sell data center services in the open marketplace. Thus, a particular cloud provider may purchase data center services from another cloud provider (including a virtual provider as discussed below) to meet demand. Conversely, a cloud user may sell data center services to another cloud user or to another cloud provider. For example, a particular cloud provider may offer a sale on data center services several months in advance of anticipated usage of the data center services (e.g., selling in June for data center usage in December/January). Using the open marketplace provided by the CAPS 100 another user or cloud provider may purchase these services and subsequently re-sell them (e.g., at a premium or a loss, depending on the going rate for the services in December/January). In this manner, a futures market for data center services is established by the CAPS 100.]); 
	re-pricing, by a user, at least one computing resource capability of the plurality of computing resource capabilities, wherein the at least one computing resource capability was purchased by the user from a first provider of the plurality of providers (¶¶0136-0137 [the CAPS 100 architecture may be used as an online marketplace for buying and selling data center services may be built using the CAPS 100 architecture. Moreover, the marketplace is not limited to buying by cloud users and selling by actual cloud providers. Rather, in one embodiment, any user or entity may buy and sell data center services in the open marketplace. Thus, a particular cloud provider may purchase data center services from another cloud provider (including a virtual provider as discussed below) to meet demand. Conversely, a cloud user may sell data center services to another cloud user or to another cloud provider. For example, a particular cloud provider may offer a sale on data center services several months in advance of anticipated usage of the data center services (e.g., selling in June for data center usage in December/January). Using the open marketplace provided by the CAPS 100 another user or cloud provider may purchase these services and subsequently re-sell them (e.g., at a premium or a loss, depending on the going rate for the services in December/January). In this manner, a futures market for data center services is established by the CAPS 100.]); 
	offering, by the user, the re-priced purchased computing resource capability on the dynamic supply and demand computer marketplace (¶¶0136-0137 [the CAPS 100 architecture may be used as an online marketplace for buying and selling data center services may be built using the CAPS 100 architecture. Moreover, the marketplace is not limited to buying by cloud users and selling by actual cloud providers. Rather, in one embodiment, any user or entity may buy and sell data center services in the open marketplace. Thus, a particular cloud provider may purchase data center services from another cloud provider (including a virtual provider as discussed below) to meet demand. Conversely, a cloud user may sell data center services to another cloud user or to another cloud provider. For example, a particular cloud provider may offer a sale on data center services several months in advance of anticipated usage of the data center services (e.g., selling in June for data center usage in December/January). Using the open marketplace provided by the CAPS 100 another user or cloud provider may purchase these services and subsequently re-sell them (e.g., at a premium or a loss, depending on the going rate for the services in December/January). In this manner, a futures market for data center services is established by the CAPS 100.]); 
	providing an option to the first provider to adjust pricing to at least one of the plurality of computing resource capabilities offered by the first provider (¶¶0031-0032 [database 211 may be updated dynamically by the cloud providers 121-124 themselves or statically, by members of the CAPS 100. For example, if a particular cloud provider has changed the cost structure for its data center resources for a particular duration, it may update the cost/duration for this change in the database 211. Similarly, if a cloud provider has upgraded its hardware/software, or opened a new data center in a new location, it may update the database 211 to reflect the changes]); and 
	maintaining the dynamic supply and demand computer marketplace via the central control system, wherein the central control system comprises at least computer (Fig. 1A-4, 7, 14; ¶¶0032-0043 [API, browser web based, GUI, etc.]).

While Luft discloses providing an option to the first provider to adjust their pricing to the computing resource capability purchased by the user (¶¶0031-0032), Luft does not explicitly disclose doing so based on the offered re-priced purchased computing resource capability. In the field of normalizing product information (abstract), Stausholm teaches a cloud computing environment (¶0031-0033) with a product analysis platform that determines if the price of the current provider’s product is now higher than a competitors price, automatically providing a request message to the provider to lower the price of the product (¶0098). The method of Stausholm is applicable to the method of Luft as they share characteristics and capabilities, namely, they are directed to Internet based marketplaces. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the marketplace allowing for price changes as taught by Luft with message that a competitors price is now lower and a request to lower the price of the product as taught by Stausholm. One of ordinary skill in the art at the time of filing would have been motivated to expand the method of Luft in order to provide a producer information associated with product activities associated with other entities including competitors because the success of an entity may depend on activities of another entity (¶0012).

Regarding claim 35, Luft in view of Stausholm teaches the method of claim 34, Luft further discloses wherein the plurality of computing resource capabilities include at least a storage capability, a network capability, a capability of software access, and a capability of computing resource access (¶0028 [data center resources including (but not limited to) routers, switches, load balancers, WAN accelerators, firewalls, VPN concentrators, DNS/DHCP servers, workload/virtual machines, file systems, network attached storage systems, object storage, and backup storage, to name a few] in view of ¶¶0042-0045 [the “specifications” comprise the particular components and architecture of the data center including, for example, the arrangements of routers, switches, load balancers, WAN accelerators, firewalls, VPN concentrators, DNS/DHCP servers, workload/virtual machines, file systems, network attached storage systems, object storage, and backup storage. In one embodiment, the virtualization and projection component 231 may provide the user with a graphical user interface (GUI) for graphically selecting the data center components and the interconnections between components (see, e.g., FIG. 8 and associated text). The GUI may be Web-based (e.g., provided via Web pages accessible via a browser) or may be implemented as a stand-alone application. In one embodiment, the virtualization and projection component 231 determines the data center specifications by asking the cloud user a series of questions related to the data center architecture. Alternatively, or in addition, the virtualization and projection component 231 may provide the user with a set of pre-constructed data center templates from which to select based on the user's data center requirements. Each of the templates may be associated with a certain set of required resources and/or have particular parameters associated therewith… generate the prioritized selections or recommendations based on relative component weights. At 254, a data center is selected from the identified data center candidates. In one embodiment, the selection is performed by the cloud user (e.g., after reviewing the prioritized list of candidates)])), wherein the at least one computer includes a server (Figs. 1, 2A, 14; ¶0005 [Cloud computing may be provided using the models of infrastructure as a service (IaaS), platform as a service (PaaS), and software as a service (SaaS). Any of these models may be implemented within a cloud-based “data center” comprised of various computing resources (e.g., servers, routers, load balancers, switches, etc)], ¶¶0027-0028 [cloud analysis and projection service (CAPS)], ¶0038 [global broker 210] in view of ¶0090 [implemented on a server within the cloud provider premises (e.g., on the cloud provider LAN) and/or at the CAPS 100] and ¶¶0140-0142 [general-purpose or special-purpose processor and any type of client or peer data processing devices may be used in some embodiments including, for example, desktop or workstation computers]).

Regarding claim 36, Luft in view of Stausholm teaches the method of claim 35, Luft further discloses providing the plurality of providers, by the dynamic supply and demand computer marketplace, accesses to information including pricing, demand, utilization rates, and terms of the plurality of computing resource capabilities for sale on the dynamic supply and demand computer marketplace, including competitor information (¶¶0031-0032 [The global broker 210 manages a database 211 of all available cloud providers 121-124 and the attributes of the data centers offered by the cloud providers. By way of example, the database 211 may include the cost data, resource data, performance data, geographical reach data, reliability data, and/or any other pertinent information associated with the data centers operated by the cloud providers 121-124], ¶0091-0092 [the global broker 210 includes a data center database 211 containing data related to each provider including, but not limited to, resource data (e.g., specifying the types of processing, networking, and storage platforms available), performance data (e.g., measured based on latency associated with processing tasks or network communication tasks), cost (e.g., in dollars per day or other unit of usage), geographical data (e.g., indicating geographical locations), and reliability date (e.g., based on the average number of significant alarms over a particular period of time)… Cloud providers are provided with access to the data center database 211 via the cloud provider interface 701… a messaging bus 705 is provided which allows all cloud users to maintain up-to-date views of available resources (e.g., by providing data center results to a queue to which the cloud users listen as discussed below)]; Examiner notes cloud providers can be could users and vice versa in view of ¶¶0136-0137).

Regarding claim 37, Luft in view of Stausholm teaches the method of claim 34, Luft further discloses making currency units available for at least one of a compute capability, a storage capability, a network capability or a combination thereof (¶0091 [cost (e.g., in dollars per day or other unit of usage)] in view of ¶¶0136-0137), wherein the re-priced purchased computing resource capability is offered as a futures (¶¶0136-0137 [the CAPS 100 architecture may be used as an online marketplace for buying and selling data center services may be built using the CAPS 100 architecture. Moreover, the marketplace is not limited to buying by cloud users and selling by actual cloud providers. Rather, in one embodiment, any user or entity may buy and sell data center services in the open marketplace. Thus, a particular cloud provider may purchase data center services from another cloud provider (including a virtual provider as discussed below) to meet demand. Conversely, a cloud user may sell data center services to another cloud user or to another cloud provider. For example, a particular cloud provider may offer a sale on data center services several months in advance of anticipated usage of the data center services (e.g., selling in June for data center usage in December/January). Using the open marketplace provided by the CAPS 100 another user or cloud provider may purchase these services and subsequently re-sell them (e.g., at a premium or a loss, depending on the going rate for the services in December/January). In this manner, a futures market for data center services is established by the CAPS 100.]).

Regarding claim 39, Luft in view of Stausholm teaches the method of claim 37, Luft further discloses facilitating a purchase of the currency units, a sale of the currency units, or a combination thereof (¶0091 [the global broker 210 includes a data center database 211 containing data related to each provider including, but not limited to, resource data (e.g., specifying the types of processing, networking, and storage platforms available), performance data (e.g., measured based on latency associated with processing tasks or network communication tasks), cost (e.g., in dollars per day or other unit of usage), geographical data (e.g., indicating geographical locations), and reliability date (e.g., based on the average number of significant alarms over a particular period of time)] in view of ¶¶0136-0137; Examiner notes buying a service using dollars is comparable to selling the one or more currency units).

Regarding claim 40, Luft in view of Stausholm teaches the method of claim 36, Luft further discloses providing migration between providers of the plurality of providers (¶0028 [he CAPS 100 includes virtualization and projection logic to virtualize data center resources and enable data center migration once a decision has been made to migrate from one cloud provider to another]). 


Claim(s) 38 are rejected under 35 U.S.C. 103 as being unpatentable over Luft in view of Stausholm and Pathak et al. (US 2018/0060395 A1).

Regarding claim 38, Luft in view of Stausholm teaches the method of claim 37. While Luft further discloses wherein at least currency unit of the currency units comprises a first currency unit (¶0091 [the global broker 210 includes a data center database 211 containing data related to each provider including, but not limited to… cost (e.g., in dollars per day or other unit of usage)] in view of ¶¶0136-0137), Luft in view of Stausholm does not explicitly teach the first currency unit is based on input/output operations per second (IOPS). In the field of processing queries (abstract), Pathak et al., hereinafter Pathak teaches a model that provides a “cost” of computing resources in different configurations, including a determined cost based on IOPS (¶0066). The method of Pathak is applicable to the method of Luft in view of Stausholm as they share characteristics and capabilities, namely, they are directed to processing queries. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the marketplace displaying a currency unit as taught by Luft in view of Stausholm with a currency unit that is based on IOPS as taught by Pathak. One of ordinary skill in the art at the time of filing would have been motivated to expand the method of Luft in view of Stausholm in order to determine the cost of different computing resources (¶0066).


Examiner’s Comment

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Reference D of the Notice of References Cited Adapalli et al. (US 2016/0019636 A1) discloses a cloud service brokerage service store that provides cloud based services from a plurality of providers and after purchasing a product continues to manage the service. 
	Reference U of the Notice of References Cited Non-Patent Literature “4 Ways to Make Money Selling Cloud” discloses re-selling of cloud services and how to make a profit doing so. 


REASONS FOR INDICATION OF ALLOWABLE SUBJECT MATTER

The following is an examiner’s statement of reasons for indication of allowable subject matter:
The present invention is directed towards providing a marketplace enabling purchasing, selling, and re-selling of goods. Claim 24 teaches the novel and non-obvious features of: wherein the one or more currency units comprise a first currency unit based on input/output operations per second (IOPS) and a second currency unit based on latency for networking. While providing a marketplace enabling purchasing, selling, and re-selling of goods is known, the specification of the one or more currency units comprise a first currency unit based on input/output operations per second (IOPS) and a second currency unit based on latency for networking in combination with the limitations of claims 21 and 23 (from which claim 24 depends) is novel. Moreover, even assuming arguendo that the features of the claims exist individually, the combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence obtained to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias. 
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY B SMITH whose telephone number is (571)272-0519. The examiner can normally be reached Monday - Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINDSEY B. SMITH
Examiner
Art Unit 3625

/LINDSEY B SMITH/               Examiner, Art Unit 3625                                                                                                                                                                                         
/Jeffrey A. Smith/               Supervisory Patent Examiner, Art Unit 3625